DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a non-final Office Action on the merits.  Claims 1-18 are currently pending and are addressed below.

Examiner notes that the fundamentals of the rejection are based on the broadest reasonable interpretation of the claim language. Applicant is kindly invited to consider the reference as a whole. References are to be interpreted as by one of ordinary skill in the art rather than as by a novice. See MPEP 2141. Therefore, the relevant inquiry when interpreting a reference is not what the reference expressly discloses on its face but what the reference would teach or suggest to one of ordinary skill in the art.

Priority
1.	Acknowledgment is made of applicant's claim priority for foreign applications FR 1761237, filed on 11/27/2017.
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 05/22/2020 is being considered by the examiner.

Claim Objections
3.	Claims 1, 6, 11-12 and 14 are objected to because of the following informalities:  claim 1, recites “emitted by the first and second sensors” should be replaced with -- emitted by the first and second contact sensors—
Claim 1, recites  “acquiring a combination of signals coming from the sensors of the glove” should be replaced with -- acquiring a combination of signals coming from the first and second contact sensors of the glove—
Claim 1, recites “c') of proposing the recorded combination closest to the acquired combination of signals” should be replaced with -- c') of proposing a recorded combination of signals closest to the acquired combination of signals--  
Claims 6 and 14, recite “a contact sensor located on the palm of the glove”  should be replaced with -- a contact sensor located on a palm of the glove--
Claim 11 recites, “coming from the sensors” should be replaced with --coming from the contact sensors—
Claim 12 recites “the combination of signals --
Appropriate correction is required.

Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
“means for measuring an orientation” in claims 7-8.
“means for functional connection to a control unit” in claims 13-14.
“control unit” in claims 13 and 15-16.
Upon reviewing the specification “The control unit 20 comprises a processor 22 and a memory 23, and it may also be connected to an interface, for example a touchscreen 24 provided with a microphone 24.1.” and “The wrist 53 of the glove 40 also comprises an inertial measurement unit 54 with gyroscopes and accelerometers. The sixth sensor 5215 and the inertial measurement unit 54 are also connected to the acquisition unit 60”; and “The first, second, third, fourth and fifth geared motors 4, 6, 8, 10 and 12 as well as the first, second, third, fourth and fifth encoders 4.1, 6.1, 8.1, 10.1 and20 12.1 are connected to a control unit 20 by a ribbon of wires 21.”



Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
7.	Claims 1, 5 and 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim does not fall within at least one of the four categories of patent eligible subject matter because claims 1 is directed to a “associating a first and a second recorded combination of signals in a signal library; …..acquiring a combination of signals coming from the sensors” which can encompass non-statutory transitory forms of signal transmission”. See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007). The broadest reasonable interpretation of “associating a first and a second recorded combination of signals in a signal library; ……acquiring a combination of signals coming from the sensors” could be interpreted by one of ordinary skill in the art encompasses transitory forms of signal transmission. The Examiner suggests amending the claims to specify that the data carrier carrying data is a non-transitory data carrier.
The claims 2-18 are dependent upon the independent claim 1 are also rejected under 101 by the fact that they are dependent upon the rejected claim 1.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With regards to claim 1, recites in line 5 “associating a first and a second recorded combination of signals emitted by the first and second sensors” it is unclear if the applicant means first signal and second signal are combined and recorded or the first combination of both first and second signals are recorded and second combination of both first and second signals. Hence this limitation renders claim to be indefinite.

With regards to claim 11, recites “a step of acquiring a first or a second combination of signals or the first combination of both first and second signals and second combination of both first and second signals. Hence this limitation renders claim to be indefinite. Also, there is a lack of antecedent basis “a first or a second combination” are already established in claim 1.

With regards to claims 11 and 16, recite “the manipulation robot” there is a lack of antecedent basis.
With regards to claim 13 recites “a first finger provided with a first contact sensor and a second finger provided with a second contact5PRELIMINARY AMENDMENTAttorney Docket No.: Q255187 Appln. No.: National Stage of PCT/EP2018/081132 sensor” there is a lack of antecedent basis because they are already established in claim 1.

With regards to claim 16, recites “a control interface having a manipulation glove” and “the manipulation interface” there is a lack of antecedent basis in these limitations.
With regards to claim 17, recites “a manipulation robot” there is a lack of antecedent basis.
The claims 2-18 are dependent upon the independent claim 1 are also rejected under 112(b) by the fact that they are dependent upon the rejected claim 1.

10.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

11.	Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 16 appears to depend of claim 13, where claim 13 depend of claim 1, but the claim 16 is an independent apparatus claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
12.	Claims 1-18 would be allowable if rewritten to overcome the rejection (s) under 35 U.S.C. 101 and 112 set forth in this office action.

Reasons for Allowance
13.	The following is an examiner’s statement of reasons for allowance. The prior art of record does not teach or render obvious the following amended limitations of claim 1.
Manning (US9607506) and Oestergaard (US20190086907) separately and combined do not teach “method for controlling a robot, the robot being connected to a control interface having a glove comprising a first finger provided with a first contact sensor and a second finger provided with a second contact sensor, the method comprising the following steps: a) during a preparatory step, associating a first and a second recorded combination of signals emitted by the first and second sensors  of the glove, respectively with a first setpoint and a second setpoint of the robot, in a signal library;
b) acquiring a combination of signals coming from the sensors of the glov
c) comparing the acquired combination of signals with the recorded combinationssignals when the acquired combination of signals 
The combination of the claimed limitations are novel and found to be allowable over the prior art. The cited references taken singly or in combination do not anticipate or make oblivious the Applicant's claimed invention. 
The dependent claims 2-18 are allowable for depending upon allowable claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHID BENDIDI whose telephone number is (571)272-4896. The examiner can normally be reached W-F 8-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHID BENDIDI/Primary Examiner, Art Unit 3667